—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about July 6, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the second degree and attempted criminal possession of a weapon in the fourth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The record supports the hearing court’s determination that appellant implicitly consented to the police entry of his apartment *210(see, People v Brown, 234 AD2d 211, affd 91 NY2d 854; see also, People v Sabat, 255 AD2d 118, lv denied 92 NY2d 1053; People v Gonzalez, 222 AD2d 453, lv denied 88 NY2d 848). Further, there is no indication in the record that when appellant gave the police permission to enter, such permission was limited to a specific area of the apartment. The record also supports the court’s finding that the officers observed weapons in plain view in a partially opened bag. Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.